Citation Nr: 1133014	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or relevant official service department records have been submitted to reconsider, the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma.  

2.  Whether new and material evidence has been submitted to reopen, or relevant official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of warts on the right hand.  

3.  Whether new and material evidence has been submitted to reopen, or relevant official service department records have been submitted to reconsider, the claim of entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for a right knee ligament disorder.  

5.  Entitlement to an effective date prior to June 23, 2008, for service connection for right hip bursitis.  

6.  Entitlement to an effective date prior to June 23, 2008, for service connection for left hip bursitis.  

7.  Entitlement to an initial rating greater than 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 1992.  He also had prior service in the Air National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In June 2010, the Board issued a decision in this case that denied earlier effective dates for service connection for the Veteran's bilateral hip disabilities, and remanded the other issues listed above for further action, except for the issue concerning a greater initial rating for headaches.  The Veteran appealed the Board's decision as it pertained to the effective date issues to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court issued an Order in February 2001 remanding the issues concerning an effective date prior to June 23, 2008, for service connection for right hip bursitis and for left hip bursitis for further action in accordance with the Joint Motion.  

The Veteran's appeal of the initial rating assigned for headaches was not before the Board at the time of the June 2010 Board decision.  Although service connection for headaches was granted by a November 2009 rating decision and a 10 percent rating was assigned, the Veteran's notice of disagreement was not received by the RO until March 2010, after the claims file had been transferred to the Board in February 2010.  While the claims file was at the Board for consideration of the other issues, the Veteran perfected his appeal concerning a greater initial rating for headaches; therefore, that issue is now before the Board.  

The issue of entitlement to service connection for a right knee ligament disorder is remanded to the RO.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, based on the Joint Motion, the Court remanded this matter for additional action regarding the Veteran's claims concerning an effective date prior to June 23, 2008, for service connection for right hip bursitis and for left hip bursitis.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the Board's June 2010 decision which addresses these issues must be vacated, and a new decision on these issues will be entered as if that part of the June 2010 decision by the Board had never been issued.  


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection for bronchitis and asthma.  The Veteran was notified of that decision and did not file an appeal.  

2.  Evidence received since the final March 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma.  

3.  A March 1994 rating decision denied service connection for residuals of warts on the right hand.  The Veteran was notified of that decision and did not file an appeal.  

4.  Evidence received since the final March 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of warts on the right hand, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of warts on the right hand.  

5.  A March 1994 rating decision denied service connection for a left ankle disorder.  The Veteran was notified of that decision and did not file an appeal.  

6.  Evidence received since the final March 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disorder, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.  

7.  A Board decision in January 2008 denied service connection for a history of right hip pain.  

8.  There is no evidence that a formal or informal application to reopen the claim for service connection for a right hip disorder was received by VA prior to August 14, 2008.

9.  A June 2009 rating decision granted service connection for right hip greater trochanteric bursitis, effective June 23, 2008.  

10.  A Board decision in January 2008 denied service connection for a history of left hip pain.  

11.  There is no evidence that a formal or informal application to reopen the claim for service connection for a left hip disorder was received by VA prior to August 14, 2008.

12.  A June 2009 rating decision granted service connection for left hip greater trochanteric bursitis, effective June 23, 2008.  

13.  The Veteran's headaches are manifested by neck muscle spasm characteristic prostrating attacks of pain occurring approximately once a month.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of warts on the right hand is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  The criteria for an effective date prior to June 23, 2008, for service connection for right hip greater trochanteric bursitis have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

5.  The criteria for an effective date prior to June 23, 2008, for service connection for left hip greater trochanteric bursitis have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

6.  The criteria for an evaluation of 30 percent, but no more, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, as noted in the Board's June 2010 remand, although the notice letter provided to the Veteran in May 2009 included some of the criteria for reopening his previously denied claim, the letter did not provide adequate notice concerning all of the relevant criteria.  More importantly, the claims were not readjudicated following that notice.  Pursuant to the Board's remand, a July 2010 letter from the RO satisfied all of the notice requirements and a supplemental statement of the case in August 2010 readjudicated all of the issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

An October 2009 RO letter satisfied the notice requirements concerning the issue of entitlement to service connection for headaches, including the assignment of the initial rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Service connection for headaches was granted by a November 2009 rating decision and an initial 10 percent rating was assigned.  The Veteran perfected an appeal of the assigned rating.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of all of his claims, to include the opportunity to present pertinent evidence, including at a hearing.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

As for the Veteran's claims to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f); but see Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service treatment records and identified VA and private medical treatment records have been obtained.  Additional service treatment records were received on June 23, 2008.  The Veteran was afforded several examinations in conjunction with the current appeal, and the reports of those examinations fully assess his current conditions, including headaches, and provide medical opinions that address all questions raised in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board concludes, therefore, that further examinations are unnecessary in this matter.  Finally, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A Respiratory Disorder, Including Bronchitis And Asthma

A rating decision in March 1994 denied service connection for bronchitis and asthma on the basis that a chronic respiratory disorder was not shown in service or on the most recent examination.  The Veteran was notified of that decision and did not file an appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

The evidence that was of record at the time of the March 1994 rating decision included private treatment records, dated from January 1977 to March 1979; the Veteran's service treatment records; the report of a VA compensation examination in January 1994; and the Veteran's statements.  

The pre-service treatment records did not relate to treatment or evaluation for a respiratory disorder.  The Veteran's service treatment records show that he was seen on several occasions from September 1985 to December 1985 for complaints of chest tightness, difficulty breathing, and cough.  Although pneumonia was diagnosed initially, the diagnosis was changed to asthma/bronchitis and he was started on medication.  The Veteran returned to the clinic the next day feeling much better.  Subsequently, he was seen in September 1988 for a head cold and earache, at which time the assessment was upper respiratory infection, and he was seen again in January 1991 for viral syndrome.  On both of those occasions, his lungs were clear.  The remainder of the service treatment records are silent for any respiratory complaints, treatment, or diagnosis.  Documents in the file indicate that the Veteran opted not to undergo a physical examination at the time of his separation.  However, the Veteran completed the medical history form in December 1992, denying a history of asthma, shortness of breath, or chronic cough; however, he noted a history of hay fever, which he had also reported at the time of a pre-enlistment examination February 1981.  

At a VA examination in January 1994, the Veteran reported being treated on two occasions in 1984 or 1985 for a choking sensation at night that responded to epinephrine.  He indicated that since then, he had two to five lower respiratory infections or bronchitis per year.  On examination, the respiratory system was clear throughout.  The listed diagnoses included a history of bronchospasm that responded to epinephrine and a history of bronchitis.  

The July 2008 rating decision reopened the Veteran's previously denied claim for service connection for a respiratory disorder, to include bronchitis and asthma, based on receipt of additional service treatment records.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

In June 2008, additional service treatment records were received.  See 38 C.F.R. § 3.156(c).  However, these records pertained solely to treatment for the Veteran's right knee in 1992 and do not mention any respiratory complaints, clinical findings, or diagnosis, nor do they provide any other evidence regarding a respiratory disorder.  In this case, because the additional service treatment records that were received in June 2008 are not relevant to the issue of service connection for a respiratory disorder, the Board finds that they do not fall under the purview of 38 C.F.R. § 3.156(c).  Moreover, the Board finds that these additional service treatment records are not new and material evidence to reopen the Veteran's claim the issue of entitlement to service connection for a respiratory disorder as they do not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma, and do not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma.  

Additional evidence added to the record since March 1994 includes private treatment records dated from June 1998 through July 2004; VA treatment records dated from May 2004 to August 2009; the reports of several VA compensation examinations; and the Veteran's and his attorney's statements.  

The private treatment records show that the Veteran was treated in January 2001 for strep pharyngitis and in June 2001 for a viral syndrome.  In December 2002, he was treated for an upper respiratory infection that the examiner considered most likely was viral.  The Veteran was seen in the VA clinic in June 2009 for unrelated complaints.  The examiner at that time noted that the Veteran did not complain of shortness of breath or cough, and no pertinent abnormal clinical findings were recorded.  No evidence since the final 1994 rating decision provides a diagnosis of a chronic respiratory disorder, to include asthma or bronchitis.  

Finally, the Veteran's attorney's statements do not relate to the presence of a chronic respiratory disorder during service or to the presence of a current chronic respiratory disorder, including bronchitis or asthma.  

In summary, although some of the evidence received since the March 1994 rating decision is "new" in that it had not been previously considered by VA, the evidence is not material to this claim as it does not relate to an unestablished fact, and the evidence does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the issue of entitlement to service connection for a respiratory disorder, to include bronchitis and asthma, is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Residuals Of Warts On The Right Hand

A rating decision in March 1994 denied service connection for residuals of warts on the Veteran's right hand because no warts were found on the recent examination.  The Veteran was notified of that decision and did not file an appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.

The evidence that was of record at the time of the March 1994 rating decision included private treatment records, dated from January 1977 to March 1979; the Veteran's service treatment records; the report of a VA compensation examination in January 1994; and the Veteran's statements.  

The pre-service private treatment records do not relate to warts on the Veteran's right hand.  The service treatment records show that the Veteran underwent removal of warts on his hands using liquid nitrogen in April 1991, and he was again treated for warts on his left hand in May 1991.  Subsequent treatment records do not mention any residuals of the wart removal.  As noted above, a physical examination was not conducted at the time of the Veteran's separation from service.  A VA compensation examiner in January 1994 noted that there were no warts on the Veteran's right hand, and no residuals of warts.  

The July 2008 rating decision reopened the Veteran's previously denied claim for service connection for residuals of warts on the right hand, based on receipt of additional service treatment records.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

In June 2008, additional service treatment records were received.  See 38 C.F.R. § 3.156(c).  However, these records pertained solely to treatment for the Veteran's right knee in 1992 and do not mention any warts or residuals of warts on the right hand, nor do they provide any other evidence regarding a warts or residuals of warts on the right hand.  In this case, because the additional service treatment records that were received in June 2008 are not relevant to the issue of service connection for a residuals of warts on the right hand, the Board finds that they do not fall under the purview of 38 C.F.R. § 3.156(c).  Moreover, the Board finds that these additional service treatment records are not new and material evidence the Veteran's claim to reopen the issue of entitlement to service connection for residuals of warts on the right hand as they do not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of warts on the right hand, and do not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of warts on the right hand.  

Additional evidence added to the record since March 1994 includes private treatment records dated from June 1998 through July 2004; VA treatment records dated from May 2004 to August 2009; the reports of several VA compensation examinations; and the Veteran's statements.  These records are all completely silent for any complaints, clinical findings, or diagnosis indicative of current warts or of residuals of warts or wart removal on the Veteran's right hand.  Finally, the Veteran's attorney's statements do not relate to the presence of warts on the right hand or of residuals of the wart removal during service at any time since the Veteran's separation from service. 

Although some of the evidence received since the March 1994 rating decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not relate to an unestablished fact and does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the issue of entitlement to service connection for residuals of warts on the right hand is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

A Left Ankle Disorder

A rating decision in March 1994 denied service connection for a left ankle disorder on the basis that the recent examination did not show any residuals of a left ankle injury during service.  The Veteran was notified of that decision and did not file an appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  

The evidence that was of record at the time of the March 1994 rating decision included private treatment records, dated from January 1977 to March 1979; the Veteran's service treatment records; the report of a VA compensation examination in January 1994; and the Veteran's statements.  

The pre-service private treatment records did not relate to a left ankle disorder.  The service treatment records show that in December 1991 the Veteran injured his left ankle.  The examiner at that time noted mild swelling and listed an assessment of possible tibial-fibular ligament injury.  X-rays showed soft tissue swelling, but no fracture.  Mild swelling was again noted approximately two weeks later; however, the ankle was stable and the ligaments were nontender.  A left ankle sprain was diagnosed.  The records show that in February 1992, the Veteran injured his left ankle playing basketball and complained of pain in the ankle.  No pertinent clinical findings were noted regarding the left ankle.  Subsequent treatment records do not reflect any left ankle complaints or abnormal clinical findings.  A physical examination was not conducted at the time of the Veteran's separation from service.  

At a VA compensation examination in January 1994, the Veteran reported occasional left ankle aches and he indicated that he felt there was some decreased motion on inversion of the ankle.  The examiner stated that there was no significant left ankle swelling or tenderness to palpation; there was no left ankle instability, and range of motion of the ankles, including inversion and eversion, was symmetric and normal.  The diagnosis given was history of left ankle sprain, which was stable.  

The September 2008 rating decision reopened the Veteran's previously denied claim for service connection for a left ankle disorder based on receipt of additional service treatment records.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

In June 2008, additional service treatment records were received.  See 38 C.F.R. § 3.156(c).  However, these records pertained solely to treatment for the Veteran's right knee in 1992 and do not mention any respiratory complaints, clinical findings, or diagnosis, nor do they provide any other evidence regarding a left ankle disorder.  In this case, because the additional service treatment records that were received in June 2008 are not relevant to the issue of service connection for a left ankle disorder, the Board finds that they do not fall under the purview of 38 C.F.R. § 3.156(c).  Moreover, the Board finds that these additional service treatment records are not new and material evidence the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder as they do not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disorder, and do not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.  

Additional evidence added to the record since March 1994 includes private treatment records dated from June 1998 through July 2004; VA treatment records dated from May 2004 to August 2009; the reports of several VA compensation examinations; and the Veteran's attorney's statements.  Those records are completely silent for any complaints, clinical findings, or diagnosis indicative of residuals of a left ankle injury.  The Veteran was afforded three VA compensation joint examinations during the course of this appeal in conjunction with his other claims.  He did not report any left ankle complaints to any of those examiners and none of the examiners recorded any clinical findings regarding the Veteran's left ankle.  Finally, the Veteran's attorney's statements do not relate to the presence of a left ankle disorder at any time since the Veteran's separation from service. 

Although some of the evidence received since the March 1994 rating decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not relate to an unestablished fact and does not raise the reasonable possibility of substantiating the Veteran's claim for service connection for a left ankle disorder.  Accordingly, the issue of entitlement to service connection for a left ankle disorder is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Effective Date Prior To June 23, 2008, For Service Connection For Right Hip Bursitis And Left Hip Bursitis

The Joint Motion found that the Board's June 2010 decision did not provide an adequate statement of reasons or bases as to why 38 C.F.R. § 3.156 did not apply to the Veteran's claim.  In particular, the Joint Motion stated that the Board's decision "found that the RO reopened" the Veteran's hip service connection claims "when it 'received additional service treatment records on June 23, 2008.'"  The Joint Motion noted that the Board then determined that those service records pertained only to the right knee and not the Veteran's hips and that therefore 38 C.F.R. § 3.156(c) did not apply.  The Joint Motion further stated that the Board did not adequately explain how those records were relevant to reopen the claim but not to the effective date of the award, "given the language of Section 3.156(c)."  

Initially, it appears as if the Joint Motion misrepresented the Board's decision in June 2010.  The Board never "found" that the service treatment records in June 2006 "were relevant to reopen the claim but not to the effective date of the award given the language of Section 3.156(c)."  In its June 2010 decision, the Board, by way of procedural history, noted that the RO reopened the claim of entitlement to service connection for bilateral hip disorders based on the additional service records, and assigned the effective date for the grant on the day the RO received these service records, June 23, 2008.  However, in the Board's de novo review of the effective date assigned for this grant of service connection, the Board "found" that the service treatment records were NOT relevant to the claim of entitlement to service connection for a bilateral hip disorder as the service treatment records referred only to the right knee, and accordingly could not, under the regulation, serve to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (finding that regardless of the RO's action, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been submitted); see also 38 C.F.R. § 3.156(c) (if VA receives or associates with the claims folder relevant service department records that existed, but were not of record, at the time of the initial adjudication, VA must reconsider the claim).  As the Board's June 2010 decision "found" that the service treatment records could not serve to reopen the claim under 38 C.F.R. § 3.156(c), the Board found that 38 C.F.R. § 3.156(c) was not applicable and the proper effective date was determined under the provisions of 38 C.F.R. § 3.400.

Generally, the effective date for an award of service connection pursuant to a reopened claim after a prior final denial is the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this case, service connection for bilateral hip disabilities was denied by the Board in January 2008.  That decision is final.  38 U.S.C.A. § 7104 (West 2002).  The Board's January 2008 decision denied service connection on the basis that evidence showed that the Veteran's bilateral hip disabilities were not related to service or to a service-connected disability.  

On June 23, 2008, VA received additional service treatment records.  A rating decision in July 2008 reopened and denied the claim of entitlement to service connection for bilateral hip disorders.  

Subsequently, a rating decision in June 2009 granted service connection for greater trochanteric bursitis of each hip as secondary to the Veteran's service-connected degenerative changes of the left knee.  The grant of service connection for greater trochanteric bursitis of each hip was based on a May 2009 VA examination which found that the Veteran's bilateral hip disorder was due to changes in biomechanics as a result of his service-connected left knee disorder.  The RO assigned an effective date of June 23, 2008, "the date [the RO] received additional service treatment records that reopened your claim." 

The receipt of additional service treatment records automatically requires consideration of 38 C.F.R. § 3.156(c).  However, that regulation provides that VA will reconsider the previously denied claim only "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  (Emphasis added).  

First, the Board finds that the additional records are original, "official service department records" that were received from the Records Management Center.  Therefore, they require consideration of § 3.156(c).  However, the additional service treatment records that were received on June 23, 2008, specifically related only to the evaluation and treatment for a right knee disorder.  They did not note any complaints referable to either hip, they did not record any clinical or other findings regarding either hip, and they did not list any diagnosis of a hip disorder.  Accordingly, the Board finds that the additional service treatment records are not relevant to the Veteran's claims for service connection for bilateral hip disorders, and therefore, 38 C.F.R. § 3.156(c)(1) does not apply to the Veteran's service connection claim for a bilateral hip disorder.  Accordingly, the RO's reopening of the Veteran's claim on these records was without legal basis.  

As 38 C.F.R. § 3.156(c)(1) is not applicable to the instant case, the proper effective date must be determined under the provisions of 38 C.F.R. § 3.400.  38 C.F.R. § 3.400(r) provides that the effective date for an award of service connection pursuant to a reopened claim after a prior final denial is the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  

As discussed, as the additional service treatment records received in June 2008 did not pertain to a hip disorder, the record does not contain any communication from the Veteran prior to the July 2008 rating decision indicating a desire to reopen his service connection claim for a bilateral hip disorder.  However, the Board construes the Veteran's attorney's letter expressing disagreement with that rating decision as a "claim" for purposes of application of 38 C.F.R. § 3.400(r).  The attorney's letter, received August 14, 2008, is the first communication received from the Veteran or his representative following the Board's January 2008 denial indicating a desire to reopen the claim of entitlement to service connection for bilateral hip disorders.  See 38 C.F.R. § 3.155(a), (c) (2010).  Accordingly, the date of the reopened claim is August 14, 2008, the date of receipt of the attorney's letter after the Board's January 2008 final denial.   

Other than the exception under 38 C.F.R. § 3.156(c), when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the Veteran did not appeal the January 2008 Board decision, and did not file a claim indicating a desire to reopen the claim of entitlement to a bilateral hip disorder until August 14, 2008, at the earliest, this is the earliest possible effective date he can receive for the eventual grant of service connection for this condition.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  Accordingly, entitlement to an effective date prior to June 23, 2008 for service connection for right hip bursitis, and entitlement to an effective date prior to June 23, 2008 for service connection for left hip bursitis, is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for an effective date prior to June 23, 2008, for service connection for bursitis of each hip, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

Greater initial rating for headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

The RO has assigned an initial 10 percent rating for the Veteran's service-connected headaches under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  

Private treatment records dated in June 2003 note that the Veteran reported tension-type headaches with neck spasms.  However, the examiner did not comment on the severity or frequency of the Veteran's headaches.  

A VA compensation examination in October 2009, noted that the Veteran reported that his headaches occurred five times per month, with "incapacitation seen 25%" of the time.  The Veteran stated that at least 50 percent of the headaches started with pain in his low back, radiating up to his neck, causing a headache associated with muscle spasm.  The Veteran took over-the-counter pain medication.  The examiner noted that the headaches were stable.  The examiner stated that 50 percent of the Veteran's headaches were as likely as not secondary to his service-connected back problems and that less than 50 percent of his headaches were incapacitating.  

For headaches with characteristic prostrating attacks occurring on an average once a month, a 30 percent rating is warranted under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  Based on the headache frequency reported by the Veteran and the examiner's estimates, the Board finds that the disability picture of the Veteran's service-connected headache disorder more nearly approximates a 30 percent disability rating.  Therefore, affording the Veteran the benefit of the doubt, the Board concludes that a 30 percent rating is warranted for the service-connected headaches throughout the pendency of this appeal.  Fenderson, 12 Vet. App. at 126.  However, the evidence does not show that the Veteran has very frequent headaches that are completely prostrating and prolonged.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Nor is there any evidence that the Veteran's headaches produce severe economic inadaptability.  Id.  Therefore, a 50 percent rating is not warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the 30 percent rating assigned herein.  The Veteran's service-connected headaches are evaluated under the provisions of Diagnostic Code 8100, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a.  The Veteran's service-connected headaches occur five times a month and are characterized as usually a band across his anterior head, with neck muscle spasm.  The headaches are incapacitating approximately once a month.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of headaches, but the evidence does not demonstrate that those manifestations are present in this case.  The criteria for a 30 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial evaluation in excess of the 30 percent rating assigned herein at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.  



ORDER

New and material evidence not having been presented, the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma, is not reopened and the appeal is denied.  

New and material evidence not having been presented, the claim of entitlement to service connection for residuals of warts on the right hand is not reopened, and the appeal is denied.  

New and material evidence not having been presented, the claim of entitlement to service connection for a left ankle disorder is not reopened, and the appeal is denied.  

An effective date prior to June 23, 2008, for service connection for right hip bursitis is denied.  

An effective date prior to June 23, 2008, for service connection for left hip bursitis is denied.  

An initial 30 percent rating for headaches is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

Pre-service treatment records show that the Veteran injured his right knee playing football in December 1976.  Examination of the right knee at that time revealed no rotatory or collateral instability, but the knee lacked full extension with pain on extension, lateral joint line tenderness, and grade I anterior drawing.  He subsequently underwent arthroscopic surgery on the right knee in February 1977.  Surgical findings included a tear of the lateral meniscus and a tear of the anterior cruciate ligament.  

The history portion of the Veteran's pre-enlistment examination in February 1981 indicates a history of right knee surgery in February 1977 for cartilage removal.  Examination at that time was normal.    

On the Veteran's entrance examination in February 1984, there was full, painless range of motion of the right knee, without laxity, tenderness, crepitus, or effusion.  The orthopedic examiner concluded that the Veteran had fully recovered from the pre-service injury and had a normally functioning right knee.  While in service, the Veteran again injured his right knee in February 1992, and underwent arthroscopic surgery in April 1992.  

A rating decision dated in March 1994 granted service connection for residuals of arthroscopy of the right knee, with chondromalacia patella and a lateral meniscus tear, post torn.  However, service connection for the repair of the anterior cruciate ligament of the right knee has been denied because it existed prior to entry into active duty and was not aggravated by military service.

Given the complexity of the Veteran's right knee disorders, an examination is necessary to determine whether any right knee ligament disorder that pre-existed military service underwent an untoward permanent increase during military service, what current symptoms of the right knee are attributable to the pre-existing service anterior cruciate ligament injury, and what symptoms of the right knee are attributable to the service incurred injury, and whether the Veteran's pre-existing right knee ligament disorder has been aggravated by a service-connected disorder.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a nonservice- connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected condition).

Therefore, this case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a right knee disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the nature of any right knee ligament disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service treatment records, the pre- and post-service medical records, a clinical examination of the right knee, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a right knee ligament disorder.  If a right knee ligament disorder is diagnosed, the examiner must provide an opinion as to whether the current right knee ligament disorder is related to the Veteran's right knee ligament disorder that pre-existed his military service.  If it is found that the current right knee ligament disorder is related to the Veteran's right knee ligament disorder that pre-existed his military service, the examiner must provide opinions as to: (a) whether the pre-existing right knee ligament disorder increased in disability during service beyond that expected due to the natural progression of the disorder; and (b) what current symptoms of the right knee are attributable to the pre-existing service anterior cruciate ligament injury.  If the examiner is unable to separate the symptoms of the right knee that are attributable to the pre-existing service anterior cruciate ligament injury to those of the service-connected right knee disorder, it must be so stated.  

If it is found that the current right knee ligament disorder is not related to the Veteran's right knee ligament disorder that pre-existed his military service, the examiner must provide an opinion as to whether the Veteran's current right knee ligament disorder (a) is related to his military service; or (b) is proximately due to or aggravated by a service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for a right knee ligament disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


